Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “annular space is not completely filled by the filling layer, and at least one void is formed in the annular space” as claimed in claims 6 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over See et al. [US PGPUB 20200358163] (hereinafter See).

Regarding claim 1, See teaches a substrate structure with a buried chip, comprising:
a base layer (302, Para 25) having a first surface (surface closest to layer 560, Fig. 5C), a second surface (surface closest to layer 518a, Fig. 5C) opposite to the first surface (Fig. 5C), and an opening passing (305, Para 31, Fig. 5A) through the first surface and the second surface (Fig. 5A), the opening having an inner wall surface (Fig. 5A);
a control chip (526, Para 49) disposed in the opening (Fig. 5B) and having an outer wall surface (Fig. 5B), wherein an annular space is defined by the outer wall surface and the inner wall surface (Fig. 5B); 

a first upper resin layer (518b, Para 43/54) disposed on the first surface (Fig. 5H); and 
a first lower resin layer (518a, Para 43) disposed on the second surface (Fig. 5H); 
wherein the annular space is sealed by the first upper resin layer and the first lower resin layer, and the control chip is fixed in place by the filling layer (Fig. 5H).
See doesn’t specifically teach that the annular space has a width between 10 µm and 100 µm.
However referring to Para 38 of See, See teaches that the annular space has a width less than 100 µm (Para 38).
In view of such teaching, it would be obvious to a person having ordinary skills in the art that the width disclosed by See will either fail in the claimed range or fall outside the claimed range but close enough to the claimed range.
Thus, even if See does not anticipate the claimed width, a prima facie case of obviousness exists based on the prior art teaching a width which does not overlap with the claimed ranges or amounts, but instead teaches ranges or amounts that are merely close (MPEP 2144.05).
Furthermore, as disclosed by See (Para 38), the width of annular space is result-effective variable which determines the amount of fill material that is needed in the invention (MPEP 2144.05).
It should be noted that it is not inventive to discover the optimum or workable ranges by routine experimentation. It would be obvious to a person having ordinary skills in the art to determine the optimum width in order to reduce fill material usage or to provide adequate encapsulation to the chip of the device.

Regarding claim 2, See teaches a substrate structure wherein a thickness of the base layer is 0 µm to 20 µm less than a height of the control chip (Fig. 5B).

Regarding claim 3, See teaches a substrate structure wherein a thickness ratio of the first upper resin layer to the first lower resin layer is 1:1 (Para 46/54; wherein the layers are similar).

Regarding claim 4, See teaches a substrate structure wherein a material of the base layer is different from that of the first upper resin layer and that of the first lower resin layer (Para 25/43/54).

Regarding claim 5, See teaches a substrate structure wherein the filling layer is integrated with the first upper resin layer and the first lower resin layer (Para 59, Fig. 5I).  

Regarding claim 7, See teaches a substrate structure further comprising a first upper patterned metal layer (see annotated Fig. 9G) and a first lower patterned metal layer (see annotated Fig. 9G), the first upper patterned metal layer is disposed on the first upper resin layer, and the first lower patterned metal layer is disposed on the first lower resin layer (material 944, Para 80, Fig. 9G).

Regarding claim 8, See teaches a substrate structure wherein the base layer includes at least one conducting structure (see annotated Fig. 9G), and the first upper patterned metal layer and the first lower patterned metal layer are electrically connected to each other by the at least one conducting structure (see annotated Fig. 9G).  

Regarding claim 9, See teaches a substrate structure wherein the control chip has a plurality of electrical contacts (530, Para 84) on a surface thereof that is in proximity to the first surface, and the electrical contacts are electrically connected to the first upper patterned metal layer (see annotated Fig. 9G).  


Claims 13 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over See in view of Sun [US PGPUB 20140317907] and Li et al. [US PGPUB 20190280163] (Li).

Regarding 13, See teaches the limitation of the claim upon which it depends.
See does not specifically teach the limitations of claim 13.
Referring to the invention of Sun, Sun teaches a package (Fig. 1H) comprising a substrate structure with a buried chip, the package further comprises a light emitting diode chip (10, Para 39) disposed on the substrate structure with a buried chip (Fig. 1H).
In view of such teaching by Sun, it would have been obvious to a person having ordinary skills in the art to combine the invention of See and Sun based on the rationale of combining prior art elements according to known methods to yield predictable results (MPEP 2143) such as forming device that emits light.
Referring to the invention of Li, Li teaches a light emitting diode chip (RGB –LED chip 100, Para 55), and wherein the RGB –LED chip comprises an R chip, a G chip and a B chip (Para 55).
In view of such teaching by Li, it would have been obvious to a person having ordinary skills in the art to have the modified invention of See further comprising the 

Regarding claim 16, See teaches a substrate structure wherein a thickness of the base layer is 0 pm to 20 pm less than a height of the control chip (Fig. 5B).  

Regarding claim 17, See teaches a substrate structure wherein a thickness ratio of the first upper resin layer to the first lower resin layer is 1:1 (Para 46/54; wherein the layers are similar).  

Regarding claim 18, See teaches a substrate structure wherein a material of the base layer is different from that of the first upper resin layer and that of the first lower resin layer (Para 25/43/54).  

Regarding claim 19, See teaches a substrate structure wherein the filling layer is integrated with the first upper resin layer and the first lower resin layer (Para 59, Fig. 5G).  


Allowable Subject Matter
Claims 6, 10-12, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819